On Motion for Rehearing.
MacIntyre, P. J.
As to ground 2 of the motion for rehearing the following rule is controlling and adverse to the movant: “ ‘It has always been allowable, as well in criminal as in civil cases, to introduce evidence of other acts and doings of the party of a kindred character, in order to illustrate his intent or motive in the particular act directly in judgment.’ . . Tf evidence is admissible on behalf of the defendant for any purpose, though its effect on plaintiff’s case may be serious, this will not make its admission erroneous as irrelevant.’ ” Bates v. State, 18 Ga. App. 718 (90 S. E. 481). See also Farmer v. State, 100 Ga. 41 (28 S. E. 26). This and all other matters in the motion and supplemental motion for rehearing having been considered, the motion for rehearing is

Denied.


Gardner and Townsend, JJ., concur.